Exhibit 10.1


SECOND AMENDMENT TO CREDIT AGREEMENT


THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) dated as of June
21, 2018, is by and among NEOGENOMICS LABORATORIES, INC., a Florida corporation
(the “Borrower”), the Guarantors identified on the signature pages hereto, the
Lenders identified on the signature pages hereto, and REGIONS BANK, as
administrative agent (the “Administrative Agent”).


W I T N E S S E T H:


WHEREAS, credit facilities have been extended to the Borrower pursuant to that
certain Credit Agreement, dated as of December 22, 2016 (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Credit Agreement”), among the Borrower, the Guarantors identified therein, the
Lenders identified therein, and Regions Bank, as Administrative Agent and
Collateral Agent;


WHEREAS, the Borrower has notified the Administrative Agent that, pursuant to
Section 2.1(d) of the Credit Agreement, the Lenders identified on Schedule A
(collectively, the “Incremental Lenders”) have agreed to provide an additional
Term Loan in the amount of $30,000,000 to the Borrower (the “Term Loan A-2”);
and


WHEREAS, the Borrower has requested other modifications to the Credit Agreement,
and the Required Lenders have agreed to modifications on the terms set forth
herein.


NOW, THEREFORE, IN CONSIDERATION of the premises and the mutual covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:


1.    Defined Terms. Capitalized terms used herein but not otherwise defined
herein shall have the meanings provided to such terms in the Credit Agreement.


2.    Establishment of Term Loan A-2.
    
2.1    This Amendment is an Incremental Facility Amendment.


2.2    Subject to the terms and conditions provided herein, the Term Loan A-2 is
hereby established as an Incremental Facility pursuant to Section 2.1(d) of the
Credit Agreement. The Term Loan A-2 shall be subject to all of the terms and
conditions applicable to the Term Loan A except as set forth in this
Agreement.    


2.3    Subject to the terms and conditions set forth herein, each Incremental
Lender will make its portion of the Term Loan A-2 in an amount not to exceed
such Incremental Lender’s commitment to the Term Loan A-2 set forth on Schedule
A hereto; the Term Loan A-2 will be disbursed to the Borrower in Dollars in a
single advance on the date hereof. The Term Loan A-2 may consist of Base Rate
Loans, Adjusted LIBOR Rate Loans, or a combination thereof, as further provided
in the Credit Agreement. Amounts repaid on the Term Loan A-2 may not be
reborrowed. The maturity date of the Term Loan A-2 shall be December 22, 2021
(the “Term Loan A-2 Maturity Date”). The Term Loan A-2 shall bear interest as
set forth in Section 2.7 of the Credit Agreement as such section is amended
hereby. The Term Loan A-2 shall share ratably in any mandatory prepayments of
any other Term Loan and shall have ratable voting rights as the other Term
Loans.




1



--------------------------------------------------------------------------------

Exhibit 10.1


2.4    The principal amount of the Term Loan A-2 shall be repaid in installments
on the date and in the amounts set forth in the table below (as such
installments may hereafter be adjusted as a result of prepayments made pursuant
to Section 2.11 of the Credit Agreement):


Payment Dates
Principal Amortization Payment
September 30, 2018
$375,000
December 31, 2018
$375,000
March 31, 2019
$562,000
June 30, 2019
$562,000
September 30, 2019
$562,000
December 31, 2019
$562,000
March 31, 2020
$562,000
June 30, 2020
$562,000
September 30, 2020
$562,000
December 31, 2020
$562,000
March 31, 2021
$750,000
June 30, 2021
$750,000
September 30, 2021
$750,000
Term Loan A-2
Maturity Date
Outstanding Principal Balance of Term Loan A-2





3. Amendments to the Credit Agreement. The Credit Agreement is amended as
follows:


3.1    The following definitions are added to Section 1.1 in the appropriate
alphabetical order:


“Second Amendment Effective Date” means June 21, 2018.


“Second Amendment Redemption” means, on the Second Amendment Effective Date, the
Borrower’s redemption of all of the outstanding Series A Preferred Stock.


3.2    Clause (a) of the definition of “Applicable Margin” in Section 1.1 is
hereby amended and restated in its entirety to read as follows:


(a) from the Second Amendment Effective Date through the date two (2) Business
Days immediately following the date a Compliance Certificate is delivered
pursuant to Section 7.1(c) for the Fiscal Quarter ending December 31, 2018, the
percentage per annum based upon Pricing Level 5 in the table set forth below,
and


3.3    The table in the definition of “Applicable Margin” in Section 1.1 is
amended in its entirety to read as follows:




2



--------------------------------------------------------------------------------

Exhibit 10.1


Pricing Level
Consolidated Leverage Ratio
Adjusted LIBOR Rate Loans and Letter of Credit Fee
Base Rate Loans
Commitment
Fee
1
< 2.25:1.0
2.25%
1.25%
0.250%
2
> 2.25:1.0 but < 2.75:1.0
2.75%
1.75%
0.375%
3
> 2.75:1.0 but < 3.25:1.0
3.00%
2.00%
0.375%
4
> 3.25:1.0 but < 3.75:1.0
3.50%
2.50%
0.500%
5
> 3.75:1.0
4.00%
3.00%
0.500%



3.4    In clause (x) of the definition of “Applicable Margin” in Section 1.1,
the reference to “Pricing Level 4” is hereby amended to read “Pricing Level 5”.


3.5    In clause (b) of the definition of “Consolidated Excess Cash Flow” in
Section 1.1, the reference to “the Term Loan” is amended to read “any Term
Loan”.


3.6    In clause (a) of Section 2.7, the reference to “Revolving Loans or the
Term Loan A” is hereby amended to read “Revolving Loans, the Term Loan A or the
Term Loan A-2”.


3.7    In Section 2.11(c)(iv), the reference to “December 31, 2017” is amended
to read “December 31, 2018” and clause (x) is amended in its entirety to read as
follows:


(x) either (A) seventy-five percent (75%) of Consolidated Excess Cash Flow for
the immediately preceding Fiscal Year if the Consolidated Leverage Ratio as of
the last day of such Fiscal Year is greater than or equal to 3.25:1.0, or (B)
fifty percent (50%) of Consolidated Excess Cash Flow for the immediately
preceding Fiscal Year if the Consolidated Leverage Ratio as of the last day of
such Fiscal Year is less than 3.25:1.0 but greater than 2.75:1.0, minus


3.8    In clause (c) of Section 7.8, the reference to “the Closing Date
Redemption” is amended to read “the Closing Date Redemption and the Second
Amendment Redemption”.


3.9    In Section 7.14, the following phrase is inserted after the first
reference to “the Closing Date”:
(with respect to the Term Loan A) or the Second Amendment Effective Date (with
respect to the Term Loan A-2)


3.10    Section 8.3(e) is amended and restated in its entirety to read as
follows:


(e)    the Second Amendment Redemption.


3.11    Section 8.7(a) is amended and restated in its entirety to read as
follows:


(a)    Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as of
the end of any Fiscal Quarter of the Borrower to be greater than the ratio set
forth below:
    


3



--------------------------------------------------------------------------------

Exhibit 10.1


Fiscal Quarter ending
Permitted Consolidated Leverage Ratio
June 30, 2018 and September 30, 2018
4.50:1.0
December 31, 2018 and March 31, 2019
4.00:1.0
June 30, 2019 and September 30, 2019
3.75:1.0
December 31, 2019
3.50:1.0
March 31, 2020, June 30, 2020, September 30, 2020 and December 31, 2020
3.25:1.0
March 31, 2021 and thereafter
3.00:1.0



4.    Conditions Precedent. This Amendment shall become effective as of the date
hereof upon satisfaction of each of the following conditions precedent in each
case in a manner reasonably satisfactory to the Administrative Agent:


(a)    Amendment. Receipt by the Administrative Agent of executed counterparts
of this Amendment properly executed by an Authorized Officer of each Credit
Party, the Incremental Lenders, the Required Lenders and the Administrative
Agent.


(b)    Certified Resolutions. Receipt by the Administrative Agent of a
certificate from an Authorized Officer of each Credit Party, certifying and
attaching copies of resolutions adopted by each Credit Party approving or
consenting to the Amendment, in form and substance reasonably satisfactory to
the Administrative Agent.


(c)     Opinions of Counsel. Receipt by the Administrative Agent of customary
opinions of legal counsel to the Credit Parties, addressed to the Administrative
Agent and each Lender (including each Incremental Lender).


(d)    Pro Forma Leverage Ratios. Receipt by the Administrative Agent of
evidence (including detailed calculations) demonstrating that after giving
effect to the Term Loan A-2 to finance the Second Amendment Redemption on a Pro
Forma Basis, the Consolidated Leverage Ratio on the date hereof calculated for
the period of twelve months ending May 31, 2018 shall be less than or equal to
4.0:1.0.


(e)    Second Amendment Redemption. Receipt by the Administrative Agent of
evidence that the Second Amendment Redemption shall have been consummated
substantially concurrently with the Second Amendment Effective Date.


(f)    Fees and Expenses. The Administrative Agent shall have confirmation that
all reasonable out-of-pocket fees and expenses required to be paid on or before
the date hereof, including those fees in connection with that certain Fee Letter
dated as of June 4, 2018 by and between the Borrower and the Administrative
Agent, have been paid, including the reasonable out-of-pocket fees and expenses
of counsel for the Administrative Agent.


5.    Amendment is a “Credit Document”. This Amendment is a Credit Document and
all references to a “Credit Document” in the Credit Agreement and the other
Credit Documents (including, without limitation, all such references in the
representations and warranties in the Credit Agreement and the other Credit
Documents) shall be deemed to include this Amendment.
    


4



--------------------------------------------------------------------------------

Exhibit 10.1


6.    Representations and Warranties; No Default. Each Credit Party represents
and warrants to the Administrative Agent that, on and as of the date hereof,
immediately after giving effect to this Amendment, (a) the representations and
warranties contained in Section 6 of the Credit Agreement and in the other
Credit Documents are true and correct in all material respects (except to the
extent such representation or warranty is already qualified by materiality in
which case such representation and warranty is true and correct in all respects)
on and as the date hereof, except to the extent such representations and
warranties relate to an earlier date, in which case they are true and correct in
all material respects (except to the extent such representation or warranty is
already qualified by materiality in which case such representation and warranty
is true and correct in all respects) as of such earlier date, and (b) no event
has occurred and is continuing which constitutes an Event of Default or a
Default.


7.    Reaffirmation of Obligations. Each Credit Party (a) acknowledges and
consents to all of the terms and conditions of this Amendment, (b) affirms all
of its obligations under the Credit Documents and (c) agrees that this Amendment
and all documents, agreements and instruments executed in connection with this
Amendment do not operate to reduce or discharge such Credit Party’s obligations
under the Credit Documents.


8.    Reaffirmation of Security Interests. Each Credit Party (a) affirms that
each of the Liens granted in or pursuant to the Credit Documents are valid and
subsisting and (b) agrees that this Amendment and all documents, agreements and
instruments executed in connection with this Amendment do not in any manner
impair or otherwise adversely affect any of the Liens granted in or pursuant to
the Credit Documents.


9.    No Other Changes. Except as modified hereby, all of the terms and
provisions of the Credit Documents shall remain in full force and effect.


10.    Counterparts/Facsimile. This Amendment may be executed in counterparts
(and by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Amendment by telecopy or other electronic imaging means (e.g. “pdf” or “tif”
format) shall be effective as delivery of a manually executed counterpart of
this Amendment.


11.    Governing Law. This Amendment shall be deemed to be a contract made
under, and for all purposes shall be construed in accordance with, the laws of
the State of New York.


[Signature Pages Follow]




5



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to
Credit Agreement to be duly executed as of the date first written above.


BORROWER:
NEOGENOMICS LABORATORIES, INC.,

a Florida corporation
By:
/s/ Douglas M. VanOort    

Name: Douglas M. VanOort
Title: Chief Executive Officer
GUARANTORS:
NEOGENOMICS, INC.,

a Nevada corporation


By:
/s/ Douglas M. VanOort    

Name: Douglas M. VanOort
Title: President and Chief Executive Officer


CLARIENT, INC.,
a Delaware corporation


By:
/s/ Douglas M. VanOort    

Name: Douglas M. VanOort
Title: Chief Executive Officer
CLARIENT DIAGNOSTIC SERVICES, INC.,
a Delaware corporation
By:
/s/ Douglas M. VanOort    

Name: Douglas M. VanOort
Title: Chief Executive Officer
NEOGENOMICS BIOINFORMATICS, INC.,
a Florida corporation
By:
/s/ Douglas M. VanOort    

Name: Douglas M. VanOort
Title: Chief Executive Officer


[SIGNATURE PAGES CONTINUE]




        
        



--------------------------------------------------------------------------------





ADMINISTRATIVE AGENT:
REGIONS BANK, as Administrative Agent

    
By:
/s/ Ned Spitzer    

Name: Ned Spitzer
Title: Managing Director




LENDERS:
REGIONS BANK

        
    
By:
/s/ Ned Spitzer    

Name: Ned Spitzer
Title: Managing Director


WELLS FARGO BANK, NATIONAL ASSOCIATION



By:
/s/ Teddy Koch    

Name: Teddy Koch
Title: Director


WHITNEY BANK DBA HANCOCK BANK



By:
/s/ Megan Brearey    

Name: Megan Brearey
Title: Senior Vice President


THE HUNTINGTON NATIONAL BANK



By:
/s/ Josephine C. Wisniewski    

Name: Josephine C. Wisniewski
Title: Vice President


PNC BANK, NATIONAL ASSOCIATION



By:
/s/ Jonathan Leoniff    

Name: Jonathan Leoniff
Title: Assistant Vice President


[SIGNATURE PAGES CONTINUE]

















--------------------------------------------------------------------------------





CADENCE BANK, NATIONAL ASSOCIATION



By:
/s/ Will Donnelly    

Name: Will Donnelly
Title: AVP




FRANKLIN SYNERGY BANK



By:
/s/ Lisa Fletcher    

Name: Lisa Fletcher
Title: Senior Vice President


SEASIDE NATIONAL BANK & TRUST



By:
/s/ H. Wayne Avient    

Name: H. Wayne Avient
Title: Market Prseident













--------------------------------------------------------------------------------






SCHEDULE A


Term Loan A-2 Commitments


Lender
Term Loan A-2 Commitments
Regions Bank
$6,200,000
Wells Fargo Bank, National Association
$5,500,000
PNC Bank, National Association
$5,500,000
Franklin Synergy Bank
$3,500,000
Hancock Bank
$3,400,000
Huntington National Bank
$3,400,000
Seaside National Bank & Trust
$2,500,000
Total
$30,000,000








